Citation Nr: 1816609	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-14 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to cervical neck condition, chemical exposure, herpes zoster, and Gulf War hazards.

2.  Entitlement to service connection for cervical neck condition.

3.  Entitlement to service connection for headaches, to include as due to medication and cervical neck condition.

4.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability.

5.  Entitlement to a rating in excess of 10 percent for tinnitus.

6.  Entitlement to a compensable rating for herpes zoster.

7.  Entitlement to service connection for left wrist condition.

8.  Entitlement to service connection for right wrist condition.

9.  Entitlement to service connection for left shoulder condition.

10.  Entitlement to service connection for right shoulder condition.

11.  Entitlement to service connection for residual burn scar of the bilateral hands.

12.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1977 to September 1981 and July 1982 to October 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified at a February 2017 Travel Board hearing before the Board; a transcript of this hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, cervical neck condition, and headaches, as well as entitlement to a total disability rating due to individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2017, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeals for entitlement to a rating in excess of 10 percent for tinnitus; entitlement to a compensable rating for herpes zoster; and entitlement to service connection for left wrist condition, right wrist condition, left shoulder condition, right shoulder condition, residual burn scar of the bilateral hands, and bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to a rating in excess of 10 percent for tinnitus; entitlement to a compensable rating for herpes zoster; and entitlement to service connection for left wrist condition, right wrist condition, left shoulder condition, right shoulder condition, residual burn scar of the bilateral hands, and bilateral hearing loss, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In the present case, the Veteran withdrew at the February 2017 hearing the appeals for entitlement to a rating in excess of 10 percent for tinnitus; entitlement to a compensable rating for herpes zoster; and entitlement to service connection for left wrist condition, right wrist condition, left shoulder condition, right shoulder condition, residual burn scar of the bilateral hands, and bilateral hearing loss.  Consequently, there remain no allegations of legal or factual error for appellate consideration on these issues.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.202.  The Board accordingly has no jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal for entitlement to a rating in excess of 10 percent for tinnitus is dismissed.

The appeal for entitlement to a compensable rating for herpes zoster is dismissed.

The appeal for entitlement to service connection for left wrist condition is dismissed.

The appeal for entitlement to service connection for right wrist condition is dismissed.

The appeal for entitlement to service connection for left shoulder condition is dismissed.

The appeal for entitlement to service connection for right shoulder condition is dismissed.

The appeal for entitlement to service connection for residual burn scar of the bilateral hands is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

Remand is necessary to obtain additional VA examinations.  For the Veteran's headaches, an April 2017 private medical opinion stated that headaches are "at least likely [sic] than not related to his military service in which he incurred multiple head injuries while serving in the Navy."  This examination did not provide rationale for its finding, however, or state what the head injuries were.  Thus, a VA examination is warranted to determine whether headaches are related to service.  In addition, the Veteran contends that headaches are due to medications prescribed for service-connected disabilities; this has not been addressed in a medical opinion and must be addressed on remand.

With regard to the Veteran's cervical neck condition, an additional VA medical opinion is warranted.  The April 2017 private medical opinion stated that the Veteran's cervical neck condition was "at least as likely as not incurred during his military service" but did not provide a rationale.  Similarly, a March 2017 private medical opinion found that the Veteran's cervical neck condition "at least as likely as not" had its onset in service, stating the Veteran's symptoms occurred in 1979.  The March 2017 private medical opinion does not indicate that it reviewed the Veteran's service treatment records, however; thus, it appears the private medical opinion relied on the Veteran's report of onset.  This reported onset date is not supported by the service treatment records, and the Veteran has stated on other occasions (such as at January 2011 and February 2010 VA examinations) that he did not know when his cervical spine condition began.  The Veteran has reported that he hit his head in service and performed heavy lifting, which was not considered by the VA examinations.  Thus, an additional VA medical opinion is necessary.

For the Veteran's peripheral neuropathy of the upper extremities, an additional VA medical opinion is necessary.  First, the April 2010 VA examination stated that inhalation of petroleum has been associated with peripheral neuropathy but relied on general information about veterans who served in the Gulf War to support its finding that service connection was not related to petroleum exposure.  The medical opinion must consider the specifics of the Veteran's case, however, not rely on general findings for all Gulf War veterans.  In addition, the Veteran contends that peripheral neuropathy of the upper extremities is due to his cervical neck condition.  This was not considered in the VA examination.  For these reasons, an additional medical opinion is warranted.

Finally, with regard to the Veteran's claim for a TDIU, this issue is inextricably intertwined with the service connection claims being remanded.  Thus, the issue of entitlement to a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that all issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination with a clinician who has the appropriate expertise to render the requested opinion.  After reviewing the entire record and examination results, the clinician should determine

a)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headaches were incurred in service or related to any incident of service. 

In providing this opinion, the clinician must consider the Veteran's reports of hitting his head in service on doorways (see February 2017 BVA hearing) and objects hanging from the ceiling (see April 2010 statement) as well as the in-service treatment for headaches (see August 1991 service treatment record).

b)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's headaches were proximately due to or aggravated (beyond their natural progression)by medications prescribed for service-connected disabilities.

2.  Return the claims file to the clinician who performed the February 2010 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician should determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical neck condition was incurred in service or related to any incident of service.

In providing this opinion, the clinician must address the Veteran's reports of hitting his head in service on doorways (see February 2017 BVA hearing) and objects hanging from the ceiling (see April 2010 statement), as well as the Veteran's history of in-service heavy lifting, as documented in the service treatment records.

3.  Return the claims file to the clinician who performed the April 2010 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician should determine 

a)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper extremities was incurred in service or related to any incident of service, to include inhalation of petroleum.

b)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper extremities was proximately due to or aggravated (beyond its natural progression)by cervical neck condition.

4.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefits are not granted, issue a supplemental statement of the case and provide the appellant and his agent an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.
	
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


